EXHIBIT 10.1

 

WHEREAS, Green Mountain Power Corporation (the “Company”) maintains the deferred
compensation plans or arrangements listed on the attached Exhibit I (the
“Plans”) for the benefit of employees and directors eligible to participate in
the Plans; and

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) imposes new restrictions and requirements that must be satisfied in
order to assure the deferred taxation of benefits as intended by the Plans; and

 

WHEREAS, Code section 409A is effective as to amounts deferred after 2004; and

 

WHEREAS, the Company wants to assure that the requirements and restrictions of
Code section 409A will not apply to vested benefits earned or deferred under the
Plans prior to January 1, 2005; and

 

WHEREAS, the Company has reserved the right to amend the Plans and the Company
desires to amend the Plans without reducing the benefits available to
participants;

 

NOW THEREFORE BE IT RESOLVED, That the Plans are amended so that the benefits
provided under the Plans are limited to (i) benefits which are earned or accrued
and vested or nonforfeitable as of December 31, 2004 and (ii) any earnings or
losses attributable to such benefits.

 

RESOLVED FURTHER, That the Company hereby adopts new deferred compensation plans
(the “New Plans”), effective January 1, 2005, which will provide as follows:

 

FIRST: The provisions of the New Plans shall be the same as those of the
corresponding Plan (but without a duplication of benefits) except that the New
Plans shall not include any term, condition or provision that does not satisfy
Code section 409A.

 

SECOND: The benefits provided under the New Plans shall include (i) benefits
earned or accrued under the corresponding Plan which are not vested or
nonforfeitable as of December 31, 2004, (ii) benefits earned or accrued on or
after January 1, 2005 and (iii) any earnings or losses attributable to the
benefits described in the preceding clauses (i) and (ii).

 

RESOLVED FINALLY, That the appropriate officers of the Company are hereby
authorized and directed to take such actions and to execute such documents as
may be necessary or desirable to implement the foregoing resolutions all without
the necessity of further action by this Board.



--------------------------------------------------------------------------------

Exhibit I to Board Resolutions

 

EXHIBIT I to Resolutions Regarding Deferred Compensation Plans Adopted by Green
Mountain Power Corporation Board of Directors

 

December 30, 2004

 

1. Supplemental Retirement Plans for certain Company Executives, as amended
and/or restated through December 30, 2004.

 

2. Deferred Compensation Plans for Certain Officers, as amended and/or restated
through December 30, 2004.

 

3. Deferred Compensation Plans for Directors, as amended and/or restated through
December 30, 2004.

 

4. Officer Deferred Stock Unit Agreements, as amended and/or restated through
December 30, 2004.

 

5. Officer Deferral Agreements, as amended and/or restated through December 30,
2004.

 

6. Director Deferred Stock Unit Agreements, as amended and/or restated through
December 30, 2004.

 

7. Director Deferral Agreements, as amended and/or restated through December 30,
2004.